NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                      Argued June 1, 2010
                                    Decided October 14, 2010

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 10‐1014

PATRICIA MILLIKEN,                                     Appeal from the United States District
                  Plaintiff‐Appellant,                 Court for the Northern District
                                                       of Illinois, Western Division.
       v.
                                                       No. 3:08‐cv‐50144
MICHAEL J. ASTRUE, Commissioner of
Social Security,                                       P. Michael Mahoney, 
                 Defendant‐Appellee.                   Magistrate Judge.



                                            O R D E R

   Patricia  Milliken  applied  for  Disability  Insurance  Benefits    alleging  disability  due  to
multiple sclerosis (“MS”), right shoulder pain, and a back injury. An Administrative Law Judge
(“ALJ”) decided that Milliken was not disabled within the meaning of the Social Security Act
through her date last insured. The district court upheld the denial of benefits. Milliken appeals,
and we affirm.

                                          I.  Background
No. 10‐1014                                                                                     Page 2

    Milliken alleges disability from MS, right shoulder pain, and a back injury. She had worked
in an assembly job, but quit in 1996 because of problems using her hands. Milliken’s disability
application was denied initially and on reconsideration. She requested a hearing before an ALJ.
ALJ Maren Dougherty held a hearing on August 13, 2007, at which Milliken, represented by
counsel; her daughter; a medical expert; and a vocational expert testified. The ALJ issued a
decision denying Milliken’s claim. Milliken appealed to the Appeals Council, which denied
review. She then sought review in the district court, and the Commissioner’s decision was
upheld. This appeal followed.

   Milliken’s insured status expired on March 31, 2002. Thus, she bore the burden of proving
disability as of that date; she was not eligible for social security disability benefits after that. See
Parker v. Astrue, 597 F.3d 920, 924 (7th Cir. 2010).

     This  appeal  focuses  on  Milliken’s  mental  impairments  and  complaints  of  debilitating
fatigue. At the hearing before the ALJ, Milliken testified that she suffers from MS and is tired
all the time. She claimed that she has been tired for years and has slept most of the time in the
last ten years. Milliken testified that she had exacerbations of her MS in 1997, 1999, and 2005.
She stated that during the 1997 exacerbation, she had stiffness and achiness and all she could
do was sleep. She described the 1999 MS exacerbation as a very, very bad “knife pain” in her
shoulder that lasted for about one year. She claimed that she couldn’t sleep. Milliken and her
daughter both testified that around March 2002, when the daughter was on bed rest, Milliken
wasn’t feeling well, could not do much to help the daughter, and slept much of the time. 

    Clinical psychologist Joseph Cools, Ph.D., testified as a medical expert at the hearing. He
had  reviewed  Milliken’s  medical  records  and  was  present  during  her  testimony  and  her
daughter’s testimony. Dr. Cools testified that some evidence in the record indicated that prior
to March 31, 2002, Milliken suffered from depression, secondary to MS. He said that depression
typically goes along with MS. He noted that Milliken had chronic pain and that she complained
of fatigue. Dr. Cools opined that Milliken’s depression limited her functioning to some degree.
He attributed to Milliken’s depression limitations in her ability to concentrate and maintain
relationships with others without having an emotional reaction. He added that she had some
limitations in her ability to maintain concentration, attention, pace and persistence, and in her
ability to engage in close relationships with others. Despite these limitations, Dr. Cools believed
that Milliken probably would have been able to have limited, casual contact with the general
public and would have been able to relate effectively to supervisors and coworkers on a very
casual basis. He opined that from a psychological perspective, Milliken would have been able
to sustain unskilled work tasks.

    Susan Entenberg testified as a vocational expert (“VE”). The ALJ posed a hypothetical to
her inquiring whether an individual of Milliken’s age, education, work experience (which the
VE  had  described  as  unskilled),  who  was  limited  to  lifting  and  carrying  twenty  pounds
No. 10‐1014                                                                                        Page 3

occasionally  and  ten  pounds  frequently,  standing  frequently,  walking  occasionally,  sitting
without limitation, with occasional postural activities, and no more than frequent use of the
hands, could perform any work. The VE responded that such an individual could perform
work at assembly jobs (10,000 jobs), packer jobs (5000 jobs), and some machine operator jobs
(5000  jobs).  She  testified  that  the  jobs  she  identified  required  the  individual  to  maintain  a
certain rate of production. The VE added that the jobs required no contact with the general
public and no more than occasional contact with coworkers and supervisors.  

    The  ALJ  found  that  Milliken  suffered  from  severe  impairments  through  her  date  last
insured, March 31, 2002: MS, myofascial pain,* and depression, but that none of them met or
medically equaled a listed impairment. The ALJ assessed Milliken’s residual functional capacity
(“RFC”), finding that she had the capacity to perform light work with the restrictions of no
more than occasional walking, standing frequently if allowed to change position, and no more
than  frequent  use  of  her  hands.  The  ALJ  further  found,  based  on  the  VE’s  testimony,  that
through her date last insured, Milliken was unable to perform her past relevant work, but given
her  age,  education,  work  experience,  and  RFC,  jobs  existed  in  significant  numbers  in  the
national economy that she could have performed. Accordingly, the ALJ found that Milliken
was not disabled at any time through her date last insured.

   Milliken sought review before the Appeals Council, which denied review, making the ALJ’s
decision the final decision of the Commissioner. Milliken proceeded to the district court. The
parties consented to a decision by a magistrate judge, and the court upheld the Commissioner’s
decision. Milliken appealed.

                                            II.  Discussion

   We review the ALJ’s decision and will affirm if it is supported by substantial evidence.
Simila  v.  Astrue,  573  F.3d  503,  513  (7th  Cir.  2009).  Substantial  evidence  is  “‘such  relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting
Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)). We do not reweigh the evidence but consider
whether the ALJ has built an “‘accurate and logical bridge’ from the evidence to her conclusion
that the claimant is not disabled.” Id. (quoting Craft, 539 F.3d at 673).

    Milliken makes three arguments on appeal. She first argues that the ALJ erred in failing to




        *
             Myofascial pain syndrome is a chronic form of muscle pain that centers around sensitive
(trigger)  points  in  a  person’s  muscles.  MayoClinic.com,  Myofascial  pain  syndrome,
http://www.mayoclinic.com/health/myofascial‐pain‐syndrome/DS01042 (last visited Oct. 8, 2010).
No. 10‐1014                                                                                            Page 4

include in her RFC assessment Milliken’s limitations in concentration, persistence and pace.**
Milliken also argues that the ALJ failed to include in her RFC assessment Milliken’s limitations
in  social  functioning.  Her  last  argument  is  that  the  ALJ  failed  to  properly  analyze  her
complaints of debilitating fatigue.

                      A. Limitations in Concentration, Persistence and Pace

     Milliken  first  challenges  the  ALJ’s  RFC  assessment  on  the  ground  that  it  included  no
limitations in concentration, persistence and pace. In assessing an individual’s RFC, which “is
the most [an individual] can still do despite [her] limitations,” 20 C.F.R. § 404.1545(a)(1)), an
ALJ “must evaluate all limitations that arise from medically determinable impairments, even
those  that  are  not  severe.”  Villano  v.  Astrue,  556  F.3d  558,  563  (7th  Cir.  2009)  (citing  Social
Security Ruling 96‐8p). The ALJ found that Milliken had MS, myofascial pain, and depression.
The ALJ also found that the depression manifested itself primarily as fatigue, which resulted
in  no  more  than  a  moderate  limitation  in  concentration,  persistence  and  pace.  (The  Social
Security Administration rates the degree of limitation in this functional area on a five‐point
scale: none, mild, moderate, marked, and extreme. 20 C.F.R. § 404.1520a(c)(4).)

    More specifically, Milliken argues that the ALJ did not sufficiently account for her mental
limitations by limiting her to unskilled work. She relies on Stewart v. Astrue, 561 F.3d 679 (7th
Cir. 2009), Craft v. Astrue, 539 F.3d 668 (7th Cir. 2008), and Young v. Barnhart, 362 F.3d 995 (7th
Cir. 2004), to support her argument. In Stewart, we reversed the denial of a claimant’s petition
for  attorney’s  fees  under  the  Equal  Access  to  Justice  Act.  In  doing  so,  we  rejected  the
Commissioner’s  argument  that  the  ALJ  accounted  for  Stewart’s  mental  impairments  by
restricting the hypothetical to the VE to simple, routine tasks. Stewart, 561 F.3d at 684‐85. In
Craft, we held that a hypothetical limited to simple, unskilled work did not account for Craft’s
mental limitations, including difficulties with memory, mood swings, and limitations in social
functioning and concentration, persistence, and pace. Craft, 539 F.3d at 676‐78. Finally, in Young,
we held that the hypothetical restricted to “simple, routine, repetitive, low stress work with
limited  contact  with  coworkers  and  limited  contact  with  the  public”  failed  to  adequately
account  for  all  medical  limitations,  Young,  362  F.3d  at  1004,  including  an  “impairment  in
concentration,” id. However, in concluding that the hypothetical was flawed, we emphasized
the  failure  to  account  for  the  limitations  in  temperament  and  social  judgment,  not
concentration. Id. at 1004.


        **
          Dr. Cools also said that Milliken is limited in her ability to maintain attention as well, but
Milliken does not assert error with respect to the omission of this limitation. Presumably this is
because  the  Social  Security  Administration’s  evaluation  of  mental  impairments  includes  an
assessment of functional limitations in four broad areas: activities of daily living; social functioning;
concentration, persistence or pace; and episodes of decompensation. 20 C.F.R. § 404.1520a(c)(3). We
likewise limit our discussion to the limitations in concentration, persistence and pace. 
No. 10‐1014                                                                                Page 5

    None of these cases is on point. None holds that a limitation to unskilled work can never
adequately account for moderate limitations in concentration, persistence and pace. And none
involved  a  medical  expert  who  effectively  translated  an  opinion  regarding  the  claimant’s
mental limitations into an RFC assessment. That occurred in Johansen v. Barnhart, 314 F.3d 283
(7th Cir. 2002), where the ALJ’s hypothetical relied on a consultative physician’s opinion that
given the claimant’s mental limitations, he could still perform repetitive, low‐stress work. Id.
at 288‐89. We held that the ALJ reasonably relied on the consultant’s mental RFC assessment
in formulating the hypothetical to the VE. Id. 

    We have a like situation here. Dr. Cools testified that on or before March 31, 2002, Milliken
suffered from a medically determinable mental impairment, depression. He attributed to her
depression limitations in her abilities to maintain concentration, persistence and pace, and to
engage in or maintain close relationships with others without having an emotional reaction. Dr.
Cools added that Milliken probably would have been able to have limited, casual contact with
the general public and relate effectively to supervisors and coworkers on a very casual basis.
Having identified these limitations, Dr. Cools opined that Milliken would have been able to
sustain unskilled work tasks. Thus, as in Johansen, a medical expert opined that despite the
claimant’s mental limitations, she could still perform unskilled work. 

    Granted,  neither  the  ALJ’s  RFC  assessment  nor  the  hypothetical  to  the  VE  included
limitations in concentration, persistence and pace. But the RFC assessment is not an end in
itself. It is but a tool with which the ALJ assesses “what work‐related activities the claimant can
perform despite her limitations,” Young, 362 F.3d at 1000, and assists in the determination
whether she can perform past relevant work or other work, see id. Here, the ALJ’s hypothetical
to the VE was limited to unskilled work and thus incorporated Dr. Cools’s assessment that
given Milliken’s mental limitations, she could still perform unskilled work. Accordingly, we
conclude  that  the  ALJ  adequately  accounted  for  Milliken’s  limitations  in  concentration,
persistence and pace. 

                             B.  Limitations in Social Functioning

   Milliken next argues that the ALJ’s RFC assessment failed to account for her impaired social
functioning.  The  Commissioner  concedes  that  the  ALJ  did  not  specifically  include  any
limitations in social functioning. However, he asserts that the ALJ did not find that Milliken
had any such limitations and, in any event, reasonably concluded that the jobs identified by the
VE adequately accounted for Dr. Cools’s opinion regarding Milliken’s limitations in social
functioning.

    Dr. Cools testified that Milliken would have had limitations in her ability to engage in close
relationships with others without having an emotional reaction. He added that she likely would
have been able to have limited, casual contact with the general public and would have been
No. 10‐1014                                                                                        Page 6

able  to  relate  effectively  to  supervisors  and  coworkers  on  a  very  casual  basis.  The  ALJ
questioned the VE about the amount of social contact that would be required for the jobs that
the  VE  had  identified  as  ones  that  an  individual  with  Milliken’s  age,  education,  work
experience, and RFC  could perform. The VE responded that the jobs she had identified did not
require any contact with the general public and would not require more than occasional contact
with supervisors and coworkers.

    It was reasonable for the ALJ to conclude that the jobs identified by the VE accounted for
the  limitations  in  social  functioning  noted  by  Dr.  Cools.  Although  Dr.  Cools  opined  that
Milliken could have limited, casual contact with the general public, the jobs the VE identified
required even less than that: no contact with the general public. Milliken doesn’t dispute this.
Instead,  she  argues  that  the  VE’s  testimony  doesn’t  account  for  her  limitation  to  “casual
contact”  with  supervisors  and  coworkers.  While  the  VE  stated  that  she  wasn’t  sure  what
“casual  contact”  meant,  the  ALJ’s  interpretation  that  it  meant  “no  more  than  occasional
contact” is not unreasonable. Milliken suggests that one could have occasional contact with
supervisors  and  coworkers  that  was  intense  in  nature.  True,  but  the  VE  identified  only
unskilled jobs. “Unskilled work is work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time.” 20 C.F.R. § 404.1568(a). Unskilled work
would  not  seem  to  require  intense  contact  with  supervisors  and  coworkers,  for  example,
meetings analyzing various aspects of the job, which Milliken suggests. 

    It  is  reasonably  clear  that  Dr.  Cools  was  drawing  a  distinction  between  close  personal
relationships on the one hand, and limited, casual contacts on the other. The jobs that the ALJ
found  Milliken  capable  of  performing  were  the  same  jobs  that  the  VE  identified  as  ones
requiring  no  contact  with  the  general  public  and  no  more  than  occasional  contact  with
coworkers and supervisors. A restriction to no more than occasional contact with others does
not seem to be in tension with an inability to engage in close personal relationships. The ALJ
corrected any error in failing to include in the RFC assessment limitations in social functioning
by posing a hypothetical to the VE that reasonably accounted for such limitations.

                              C.  Complaints of Debilitating Fatigue

   Last, Milliken challenges the ALJ’s analysis of her complaints of debilitating fatigue. The
ALJ’s  assessment  essentially  boils  down  to  an  adverse  credibility  determination  which  is
reviewed deferentially and upheld unless it is “patently wrong.” Schaaf v. Astrue, 602 F.3d 869,
875 (7th Cir. 2010). We examine “whether the ALJ’s reasons for discrediting testimony are
unreasonable or unsupported.” Id.  

    In  not  fully  crediting  Milliken’s  complaints  of  fatigue,  the  ALJ  stated  that  she  found  it
“interesting” that Milliken and her daughter both testified that fatigue was Milliken’s biggest
problem in March 2002, but the most contemporaneous medical record (from February 2002)
No. 10‐1014                                                                                      Page 7

discussed a brief episode of numbness in the feet but no complaint of fatigue. The district court
found this analysis suspect, and the Commissioner does not defend it on appeal. The medical
record cited by the ALJ concerned a consult for a second opinion about Milliken’s leg and foot
numbness and dragging. Milliken likely had no reason to complain at that time about fatigue.
Furthermore, the medical records as a whole well document Milliken’s repeated complaints of
fatigue and tiredness to her medical providers over time. The testimony of Milliken and her
daughter also lends support to Milliken’s claims of fatigue.  

    We note that the ALJ did not find that Milliken did not suffer from fatigue. Rather, she
found that the intensity, persistence and limiting effects of fatigue were not debilitating. Fatigue
is a common symptom of both MS and depression. National Multiple Sclerosis Society, What
we  know  about  MS,  http://www.nationalmssociety.org/about‐multiple‐sclerosis/what‐we‐
know‐about‐ms/symptoms/index.aspx (last visited Oct. 8, 2010); Mayoclinic.com, Depression
(major  depression),  http://www.mayoclinic.com/health/
depression/DS00175/DSECTION=symptoms (last visited Oct. 8, 2010). That fatigue is a common
symptom of MS and depression, however, reveals nothing about the severity, intensity, or
persistence of fatigue that any individual may experience at a particular point in time. See
National Multiple Sclerosis Soc., supra (indicating that MS symptoms can change over time).
This  one,  weak  reason  for  discrediting  Milliken’s  complaints  of  fatigue  does  not  require  a
remand, however.

    The ALJ also gave several good reasons for finding that Milliken’s fatigue was not disabling
through her date last insured. ALJ Dougherty reasoned that prior to that date, Milliken had
discrete episodes of MS that resolved. She also stated that some of Milliken’s complaints did
not emerge until the 2005 exacerbation. In addition, the ALJ relied on Milliken’s own testimony,
which  the  ALJ  characterized  as  describing  “the  true  line  of  demarcation  in  terms  of  her
activities as July 2005.” The ALJ found this line of demarcation consistent with the medical
evidence. And she observed that the record contained no opinion from a treating or examining
physician indicating that prior to March 31, 2002, Milliken was disabled or had limitations
greater  than  those  found  by  the  ALJ.  Milliken  does  not  dispute  this  last  assessment  of  the
record.

    Milliken  challenges  the  assertion  that  prior  to  her  date  last  insured  she  had  “discrete
episodes of MS that resolved.” She argues that the ALJ identified no medical or other evidence
to establish that her MS had resolved. We do not read the ALJ’s decision as asserting that
Milliken’s MS had resolved itself, but that the few discrete episodes of MS exacerbation that she
had before her date last insured had resolved themselves. This assertion is consistent with
Milliken’s own testimony: She testified that her last and biggest exacerbation was in 2005 and
that she had exacerbations in 1997 and 1999, during which her symptoms were aggravated. She
also agreed that MS is known for its exacerbations and then some improvement.
No. 10‐1014                                                                                     Page 8

    Milliken identified the 2005 MS exacerbation as the point in time when she became unable
to do activities she used to do. Significantly, it was during the 2005 exacerbation that she started
having  to  use  a  cane  all  the  time.  It  was  then  that  she  began  taking  medication  for  her
depression and her mood swings “went up and down.” She also started taking medication for
fatigue during her 2005 exacerbation, though she doesn’t take it all the time. She began taking
Avonex for her MS as well. In addition, it was in 2005 that the heat started really bothering her
and caused her to limit her activities. Milliken testified that she had vision problems since 2002,
but they apparently worsened in 2005. It was then that it became more difficult for her to read
and she enjoyed reading less. She used to read about a book a week; at the hearing she testified
that she reads “once in a while.” Milliken also stated that before her 2005 exacerbation she
cooked more “family” meals and bigger meals and made pies “once in a while,” but after 2005
she  could  no  longer  do  these  things.  She  cooked  only  once  or  twice  a  week,  made  simple
meals—just salad and meat—and bought pies instead of making them. 

     The record also establishes that prior to the 2005 MS exacerbation, Milliken had taken a trip
to  Europe  in  2003.  On  that  trip  she  walked  and  pulled  luggage.  The  record  indicates  that
Milliken reported walking several (even five) miles a day and engaging in what she described
as “a vigorous day of water aerobics” prior to her latest MS exacerbation in May 2005. To sum
it up, in Milliken’s own words, since 2005 she has “changed a lot in [her] life.”

    Milliken argues that the ALJ failed to detail what activities she engaged in prior to the 2005
exacerbation that indicated she was not disabled. Though the ALJ referred to Milliken’s array
of activities generally, she did specifically mention an exercise program that included walking.
The  failure  to  specifically  mention  that  the  exercise  program  included,  by  Milliken’s  own
account, “vigorous” water aerobics and walking several miles a day does not suggest that the
ALJ failed to consider the rigorous nature of Milliken’s exercise program. This case is unlike
Zurawski v. Halter, 245 F.3d 881, 887‐88 (7th Cir. 2001), in which we found that the claimant’s
daily activities were “fairly restricted”—washing dishes, helping children prepare for school,
doing laundry, preparing dinner—and not the sort that necessarily undermine or contradict
claims of disabling pain. Id. at 887. Nor is it like Clifford v. Apfel, 227 F.3d 863 (7th Cir. 2000), in
which we found that the claimant’s minimal daily activities—performing household chores
punctuated  by  rest,  cooking  simple  meals,  grocery  shopping  about  three  times  a  month,
walking with rest after three to five blocks—did not undermine her complaints of disabling
pain. Id. at 872. It is also distinguishable from Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir.
2004), in which we disagreed with the ALJ that a complaint of disabling pain was inconsistent
with activities such as performing household chores and walking up to two miles. As noted,
Milliken herself testified about how her activities had changed since the 2005 MS exacerbation.
The ALJ could reasonably find that Milliken’s testimony about her activities prior to the 2005
exacerbation undermined her complaints of disabling fatigue. That the ALJ did not explicitly
mention each activity is not fatal to her analysis.
 
No. 10‐1014                                                                                     Page 9

    Moreover, the medical evidence supports the finding of a line of demarcation with the 2005
MS exacerbation. Milliken’s medical records show that she was referred to the Mayo Clinic for
symptoms that began in May 2005. Milliken began taking several medications for her MS,
fatigue, and other symptoms in 2005. Other symptoms surfaced only after Milliken’s date last
insured. For example, in April 2005, Milliken complained of paresthesia (a sensation often
described  as  numbness,  tingling,  pins  and  needles,  or  a  pricking  feeling,  Nat’l  Inst.  of
Neurological  Disorders  &  Stroke,  NINDS  Paresthesia  Information  Page,
http://www.ninds.nih.gov/disorders/parathesia  .htm (last visited Oct. 8, 2010) and pain in her
hands  prior  to  having  bilateral  carpal  tunnel  surgery.  At  that  time,  she  reported  that  her
symptoms began two years before.   

    The ALJ gave good reasons supported in the record for finding that Milliken’s complaints
of debilitating fatigue and other symptoms prior to her date last insured were not fully credible.
Milliken has not satisfied her heavy burden of showing that the ALJ’s credibility determination
is patently wrong.     

    We recognize that the fact that Milliken’s condition may have worsened at the time of the
2005 MS exacerbation does not compel the finding that she was not disabled prior to her date
last insured. See Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995) (“The fact that, according to her
daughters, Wilder got worse in 1988 and 1989 does not indicate how bad she was in 1986.”).
Nonetheless,  it  is  Milliken’s  burden  to  produce  medical  evidence  to  support  her  claim  of
disability prior to her date last insured. See Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008).
The ALJ’s conclusion that she failed to establish disability prior to that date is supported by
substantial evidence. 

                                          III.  Conclusion

    We AFFIRM the district court’s judgment.